Citation Nr: 0423040	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This case is before the Board of 
Veterans' Appeals (Board) on April 2004 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to an February 2004 unopposed motion by the 
Secretary of Veterans Affairs (VA) (Appellee's Motion).  The 
appeal was initiated from an October 1998 decision by the 
Waco VA Regional Office (RO).  The case was before the Board 
in September 2003, when the Board denied service connection 
for syphilis on the ground that there is no competent 
evidence that the veteran currently has syphilis (or 
residuals of that disease), and denied service connection for 
bronchitis on the ground that there is no competent evidence 
that his current respiratory problems are related to service.  
The veteran appealed the September 2003 Board decision to the 
Court, resulting in the April 2004 Court Order which vacated 
the Board decision and remanded the matters for 
readjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law 
on November 9, 2000.  The VCAA provides, among other things, 
for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, the veteran has received notification of the VCAA and 
implementing regulations as they generally apply to his 
claims of service connection for a syphilis and bronchitis.  
In the October 1998 RO decision, in a March 1999 statement of 
the case (SOC), and in supplemental SOCs (SSOCs) issued in 
November 1999 and November 2002, the veteran was notified of 
the evidence necessary to substantiate his claims, and of 
what was of record.  An August 2002 letter from the RO 
advised the veteran of the applicable provisions of the VCAA.  
However, as noted in the Appellee's Motion, neither the 
October 1998 decision, the SOC, the SSOCs, nor the August 
2002 correspondence fulfilled the requirement that the 
veteran be "notified . . . of what evidence VA would seek to 
obtain and what evidence [the veteran] should obtain."  It 
was particularly noted that the SOC, SSOCs, and the August 
2002 correspondence "only provided [the veteran] with a text 
of the applicable laws and [gave him] a general description 
of the types of evidence needed to support his claims."  
Furthermore, the Appellee's Motion cited Charles v. Principi, 
16 Vet. App. 370 (2002), for the proposition that, in this 
case, "the Board failed to discuss the requirement to notify 
an appellant of the information necessary to substantiate his 
claim, and did not indicate what evidence, if any, would be 
gathered by the appellant, and what evidence VA would seek."  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matters on appeal in 
accordance with the statutory provisions, 
implementing regulations, all applicable 
interpretative Court decisions, and with 
consideration of the findings of the 
Secretary as set forth in the Appellee's 
Motion.  In addition to specifically 
notifying the veteran of what he needs to 
substantiate his claims of service 
connection for syphilis and bronchitis, 
of what the evidence shows, and of his 
and VA's respective responsibilities in 
evidence development; he must be 
specifically notified of what evidence, 
if any, should be gathered by the 
veteran, and what evidence VA will seek.  
The veteran should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  
2.  The RO should then review the matters 
on appeal.  If either remains denied, the 
RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




